Name: Commission Regulation (EEC) No 1045/87 of 13 April 1987 altering the monetary compensatory amounts in respect of skimmed-milk powder entering Spain under the arrangements laid down in Regulation (EEC) No 1624/76 and where denatured skimmed-milk powder is classified under subheading 04.02 A II b) 1 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 87 Official Journal of the European Communities No L 102/ 13 COMMISSION REGULATION (EEC) No 1045/87 of 13 April 1987 altering the monetary compensatory amounts in respect of skimmed-milk powder entering Spain under the arrangements laid down in Regulation (EEC) No 1624/76 and where denatured skimmed-milk powder is classified under subheading 04.02 A II b) 1 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Articles 9 (2) and 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1 19/87 (3), as last amended by Regulation (EEC) No 966/87 (4) ; Whereas the Spanish authorities have announced the application of Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (*), as last amended by Regulation (EEC) No 3183/86 (6) ; whereas the coefficient to be applied when skimmed-milk powder is imported under these arrangements should be determined with reference to the level of the intervention purchasing price in Spain ; Article 1 In Part 5 of Annex I to Regulation (EEC) No 119/87, Note (') is replaced by the following : '(') For skimmed-milk powder consigned to Italy or Spain from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7. 1976, p. 9), the amount indicated  in the Member State of dispatch shall be multiplied by the coefficient 0,54,  in Italy shall be multiplied by the coefficient 0,54,  in Spain shall be multiplied by the coefficient 0,40 . Where milk in powder or granules which has been denatured in accordance with Article 2 of Regula ­ tion (EEC) No 1725/79 (OJ No L 199 , 7 . 8 . 1979 , p. 1 ) is classified under subheading 04.02 A II b) 1 of the Common Customs Tariff, the monetary compensatory amount to be applied shall be that fixed for products classified under subheading 23.07 B II of the Common Customs Tariff, account being taken of the proportion of skim ­ med-milk powder or granules (excluding any added whey and/or lactose and/or caseine and/or caseinates) in the finished product (see also Note ( «). In intra-Community trade in skimmed-milk powder in the unaltered state, sold under Regula ­ tions (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977, p. 19) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977, p. 16), the amount indicated shall be multi ­ plied by the coefficient 0,16 .' Whereas it appears that, when the skimmed-milk powder, denatured in accordance with Article 2 of Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed-milk powder processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves Q, as last amended by Regula ­ tion (EEC) No 3183/86, passes through Customs, the Customs authorities sometimes classify the product under subheading 04.02 A II b) 1 ; whereas it should be provided that, in such a case, the monetary compensatory amount to be applied must be that applied to products classified under subheading 23.07 B II , account being taken of the proportion of skimmed-milk powder contained in the product ; (') OJ No L 164, 24. 6.M985, p. 6 . (2) OJ No L 13, 15 . 1 . 1987, p. 12. (3) OJ No L 16, 17. 1 . 1987, p. 1 . (&lt;) OJ No L 91 , 3 . 4. 1987, p. 11 . (*) OJ No L 180, 6 . 7 . 1976, p. 9 . ( «) OJ No L 297, 21 . 10 . 1986, p. 9 . 0 OJ No L 199, 7 . 8 . 1979, p. 1 . Article 2 This Regulation shall enter into force on 1 May 1987. 14. 4 . 87No L 102/ 14 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1987. For the Commission Frans ANDRIESSEN Vice-President